Citation Nr: 18100157
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-06 629
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal for entitlement to an increased rating for low back strain currently rated at 10 percent is dismissed.
FINDING OF FACT
In February 2018, prior to the promulgation of a decision in the appeal, the Board of Veterans Appeals (Board) received notification from the Veteran, through his authorized representative, that a withdrawal of all pending appeals was requested.
CONCLUSION OF LAW
The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased rating for low back strain.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

